                 Case 1:19-cv-06903-JPO-SLC Document 19 Filed 04/20/20 Page 1 of 1
         THE WEITZ LAW FIRM, P.A.
                                                                                   Bank of America Building
                                                                              18305 Biscayne Blvd., Suite 214
                                                                                     Aventura, Florida 33160

         April 17, 2020

         VIA CM/ECF
         Honorable Magistrate Judge Sarah L Cave
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007-1312

                Re:       Velasquez v. 2 Coenties Slip, LLC, d/b/a Ground Central Coffee Company, et al.
                          Case 1:19-cv-06903-JPO-SLC – Amended Letter

         Dear Magistrate Judge Cave:

                The undersigned represents the Plaintiff in the above-captioned case matter.

                Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
         the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
         adversely affected the business in this matter, it is very difficult for the parties to proceed in this
         matter with discovery and productive settlement negotiations at this time.

                Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
         additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
         coincide with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has
         conferred with opposing counsel who consents to this request.

                 The Court may wish to note that this is undersigned counsel's second request to stay this
         matter. Thank you for your consideration of this unfortunate, but necessary request.
Plaintiff's Amended Letter-Motion to stay this         Sincerely,
action for 30 days (ECF No. 18) is GRANTED.
Plaintiff’s Letter-Motion to stay this action (ECF No. By: /S/ B. Bradley Weitz             .
17) is terminated as moot. The parties' Initial            B. Bradley Weitz, Esq. (BW 9365)
Conference, scheduled for April 30, 2020, is               THE WEITZ LAW FIRM, P.A.
adjourned to Thursday, May 21, 2020 at 11:00 am,           18305 Biscayne Blvd., Suite 214
with the Report of Rule 26(f) Meeting and Proposed         Aventura, Florida 33160
Case Management Plan due by Thursday, May 14,              Tel.: (305) 949-7777
2020.                                                      Fax: (305) 704-3877
                                                           Email: bbw@weitzfirm.com
The Initial Conference will still be by telephone. The
Parties are directed to call 866-390-1828, access
code 3809799, at the scheduled time.

The Clerk of Court is respectfully directed to close
ECF Nos. 17 and 18.

SO-ORDERED 4/20/20
